 



EXHIBIT 10.31.11
DEFICIENCY GUARANTY
     COMERICA BANK (“Bank”) made one or more loans or provided credit facilities
to LAUREATE PHARMA, INC. (“Borrower”), pursuant to a Loan and Security Agreement
between Borrower and Bank dated as of December 1, 2004, as amended, including,
without limitation, by that certain First Amendment to Loan and Security
Agreement dated as of January 31, 2005, that certain Second Amendment to Loan
and Security Agreement dated as of May 6, 2005, that certain Third Amendment to
Loan and Security Agreement dated as of June 20, 2005, that certain letter
agreement dated as of January 28, 2006, that certain Fourth Amendment to Loan
and Security Agreement dated as of February 28, 2006, and that certain Fifth
Amendment to Loan and Security Agreement dated as of August 2, 2006, as amended
from time to time (the “Agreement”). Bank proposes to enter into that certain
Sixth Amendment to Loan and Security Agreement dated as of the date hereof (the
“Amendment”). Acknowledging that Bank would not enter into the Amendment without
the benefit of this Guaranty, each of the undersigned guarantors (individually,
a “Guarantor”) hereby unconditionally, irrevocably, jointly and severally
guarantees the prompt and complete payment of all amounts that Borrower owes to
Bank in respect of the Equipment Advances, as defined in the Agreement, in
accordance with its terms and subject to the limitations set forth herein. All
terms used without definition in this Guaranty shall have the meaning assigned
to them in the Agreement. Each Guarantor’s maximum liability under this Guaranty
shall not exceed a principal amount of $6,000,000 plus interest and fees accrued
in connection with the enforcement of the Agreement.
     1. Guarantors shall pay all amounts due in connection with the Equipment
Advances (including, without limitation, all principal, interest, and fees) upon
demand by Bank in accordance with Section 2 hereof.
     2. Each Guarantor’s maximum liability under this Guaranty shall not exceed
a principal amount of $6,000,000 plus interest and fees accrued in connection
with the enforcement of the Agreement. Furthermore, the guaranty evidenced
hereby is a deficiency guaranty only. Bank may exercise its remedies hereunder
as against the each Guarantor only (a) after having commenced taking
commercially reasonable efforts to obtain payment from the Borrower and the
other Credit Parties and realize on the collateral security granted in
connection with the Agreement, and (b) for any such Obligations remaining
outstanding beyond 90 days after (i) the date of such occurrence of an Event of
Default under Section 8.1 (payment of principal or interest under the Agreement)
of the Agreement that remains uncured after such 90 day period; or (ii) the
acceleration of the Obligations which results from any other Event of Default
that remains uncured after such 90 day period.
     Notwithstanding the foregoing, Bank shall not be required to (i) continue
to take any enforcement action after any proceeding under the Bankruptcy Code
has been filed by or against Borrower, (ii) demand payment if Borrower has
filed, or has had filed against it, a petition or other filing under the
Bankruptcy Code that could operate to stay or otherwise restrict Bank from
making such demand, or seek or obtain relief from any automatic stay under the
Bankruptcy Code, (iii) take any enforcement action in contravention of any court
order, injunction, law or governmental rule or regulation or contest any such
court order, injunction, law or governmental rule or regulation, (iv) exercise
any remedies with respect to Collateral (as defined in the Agreement), if Bank
believes in good faith that the net amount which could reasonably be recovered
from the Collateral does not justify the time, risks, cost, or expense involved,
or (v) institute, intervene in or contest any suit or other legal proceedings.
     3. The obligations hereunder are joint and several, are in addition to the
obligations of Guarantors under the Guaranty dated as of December 1, 2004, as
amended, and, subject to Section 2, are independent of the obligations of
Borrower and any other person or entity, and a separate action or actions may be
brought and prosecuted against a Guarantor whether action is brought against
Borrower or whether Borrower be joined in any such action or actions. Each
Guarantor waives the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof, to the extent permitted by law
and subject to the limitations set forth in Section 2 above. A Guarantor’s
liability under this Guaranty is not conditioned or contingent upon the
genuineness, validity, regularity or enforceability of the Agreement.
     4. Each Guarantor authorizes Bank, without notice or demand and without
affecting its liability hereunder, from time to time to (a) renew, extend, or
otherwise change the terms of the Agreement or any part thereof; (b) take and
hold security for the payment of this Guaranty or the Agreement, and exchange,
enforce, waive

1.



--------------------------------------------------------------------------------



 



and release any such security; and (c) apply such security and direct the order
or manner of sale thereof as Bank in its reasonable discretion may determine.
     5. Subject to Section 2, each Guarantor waives any right to require Bank to
(a) proceed against Borrower or any other person; (b) proceed against or exhaust
any security held from Borrower; or (c) pursue any other remedy in Bank’s power
whatsoever. Subject to Section 2, Bank may, at its election, exercise or decline
or fail to exercise any right or remedy it may have against Borrower or any
security held by Bank, including without limitation the right to foreclose upon
any such security by judicial or nonjudicial sale, without affecting or
impairing in any way the liability of a Guarantor hereunder. Each Guarantor
waives any defense arising by reason of any disability or other defense of
Borrower or by reason of the cessation from any cause whatsoever of the
liability of Borrower other than any defense of payment by Borrower or any other
obligor. Each Guarantor waives any setoff, defense or counterclaim that it may
have against Bank. Each Guarantor waives any defense arising out of the absence,
impairment or loss of any right of reimbursement or subrogation or any other
rights against Borrower. Until all of the amounts that Borrower owes to Bank
have been paid in full, a Guarantor shall have no right of subrogation or
reimbursement for claims arising out of or in connection with this Guaranty,
contribution or other rights against Borrower, and such Guarantor waives any
right to enforce any remedy that Bank now has or may hereafter have against
Borrower. Each Guarantor waives all rights to participate in any security now or
hereafter held by Bank. Each Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, and notices of acceptance of this Guaranty and of the existence,
creation, or incurring of new or additional indebtedness. Each Guarantor assumes
the responsibility for being and keeping itself informed of the financial
condition of Borrower and of all other circumstances bearing upon the risk of
nonpayment of any indebtedness or nonperformance of any obligation of Borrower,
warrants to Bank that it will keep so informed, and agrees that absent a request
for particular information by such Guarantor, Bank shall have no duty to advise
a Guarantor of information known to Bank regarding such condition or any such
circumstances. Each Guarantor waives the benefits of California Civil Code
sections 2809, 2810, 2819, 2845, 2847, 2848, 2849, 2850, 2899 and 3433.
     6. Each Guarantor acknowledges that, to the extent Guarantor has or may
have certain rights of subrogation or reimbursement against Borrower for claims
arising out of this Guaranty, those rights may be impaired or destroyed if Bank
elects to proceed against any real property security of Borrower by non-judicial
foreclosure. That impairment or destruction could, under certain judicial cases
and based on equitable principles of estoppel, give rise to a defense by
Guarantor against its obligations under this Guaranty. Each Guarantor waives
that defense and any others arising from Bank’s election to pursue non-judicial
foreclosure. Without limiting the generality of the foregoing, each Guarantor
waives any and all benefits and defenses under California Code of Civil
Procedure Sections 580a, 580b, 580d and 726, to the extent they are applicable.
     7. If Borrower becomes insolvent or is adjudicated bankrupt or files a
petition for reorganization, arrangement, composition or similar relief under
any present or future provision of the United States Bankruptcy Code, or if such
a petition is filed against Borrower, and in any such proceeding some or all of
any indebtedness or obligations under the Agreement are terminated or rejected
or any obligation of Borrower is modified or abrogated, or if Borrower’s
obligations are otherwise avoided for any reason, Guarantor agrees that
Guarantor’s liability hereunder shall not thereby be affected or modified and
such liability shall continue in full force and effect as if no such action or
proceeding had occurred. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if any payment must be returned by Bank upon the
insolvency, bankruptcy or reorganization of Borrower, Guarantor, any other
guarantor, or otherwise, as though such payment had not been made.
     8. Each Guarantor agrees to pay a reasonable attorneys’ fee and all other
costs and expenses which may be incurred by Bank in the enforcement of this
Guaranty. No terms or provisions of this Guaranty may be changed, waived,
revoked or amended without Bank’s prior written consent. Should any provision of
this Guaranty be determined by a court of competent jurisdiction to be
unenforceable, all of the other provisions shall remain effective. This Guaranty
embodies the entire agreement among the parties hereto with respect to the
matters set forth herein, and supersedes all prior agreements among the parties
with respect to the matters set forth herein. No course of prior dealing among
the parties, no usage of trade, and no parol or extrinsic evidence of any nature
shall be used to supplement, modify or vary any of the terms hereof. There are
no conditions to the full effectiveness of this Guaranty. Bank may assign this
Guaranty together with the underlying indebtedness of Borrower, without in any
way affecting Guarantor’s liability under it. This Guaranty shall inure to the
benefit of Bank and its successors and

2.



--------------------------------------------------------------------------------



 



assigns. This Guaranty is in addition to the guaranties of any other guarantors
and any and all other guaranties of Borrower’s indebtedness or liabilities to
Bank.
     9. Each Guarantor represents and warrants to Bank that (i) Guarantor has
taken all necessary and appropriate corporate action to authorize the execution,
delivery and performance of this Guaranty, (ii) execution, delivery and
performance of this Guaranty do not conflict with or result in a breach of or
constitute a default under Guarantor’s Certificate of Incorporation or Bylaws or
other organizational documents or agreements to which it is party or by which it
is bound, and (iii) this Guaranty constitutes a valid and binding obligation,
enforceable against Guarantor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     10. Each Guarantor covenants and agrees that such Guarantor shall do all of
the following:
          10.1 Guarantor shall maintain its corporate existence, remain in good
standing in its state of formation, and continue to qualify in each jurisdiction
in which the failure to so qualify could reasonably be expected to have a
material adverse effect on the financial condition, operations or business of
Guarantor. Guarantor shall maintain in force all licenses, approvals and
Agreement, the loss of which could reasonably be expected to have a material
adverse effect on its financial condition, operations or business.
          10.2 Guarantor shall comply with all statutes, laws, ordinances,
directives, orders, and government rules and regulations to which it is subject
if non-compliance with such laws could adversely affect the financial condition,
operations or business of Guarantor.
          10.3 At any time and from time to time Guarantor shall execute and
deliver such further instruments and take such further action as may reasonably
be requested by Bank to effect the purposes of this Guaranty.
          10.4 Guarantor shall not transfer, assign, encumber or otherwise
dispose of any shares of capital stock or other equity interest Guarantor may
now have or hereafter acquire in Borrower.
     11. This Guaranty shall be governed by the laws of the State of California,
without regard to conflicts of laws principles. Jurisdiction shall lie in the
State of California. UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS
A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO
THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS
GUARANTY OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED
PARTIES.
     12. REFERENCE PROVISION.
          12.1 In the event the Jury Trial Waiver set forth above is not
enforceable, the parties elect to proceed under this Judicial Reference
Provision.
          12.2 With the exception of the items specified in clause 12.3, below,
any controversy, dispute or claim (each, a “Claim”) between the parties arising
out of or relating to this Agreement or any other document, instrument or
agreement between the undersigned parties (collectively in this Section, the
“Loan Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the Superior Court in
the County where the real property involved in the action, if any, is located or
in a County where venue is otherwise appropriate under applicable law (the
“Court”).

3.



--------------------------------------------------------------------------------



 



          12.3 The matters that shall not be subject to a reference are the
following: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including, without
limitation, set-off), (iii) appointment of a receiver and (iv) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). This Agreement does not limit the right of any party to exercise
or oppose any of the rights and remedies described in clauses (i) and (ii) or to
seek or oppose from a court of competent jurisdiction any of the items described
in clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this Agreement.
          12.4 The referee shall be a retired Judge or Justice selected by
mutual written agreement of the parties. If the parties do not agree within ten
(10) days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted.
          12.5 The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.
          12.6 The referee will have power to expand or limit the amount and
duration of discovery. The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever. Unless otherwise ordered based upon good
cause shown, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service. All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding.
          12.7 Except as expressly set forth in this Agreement, the referee
shall determine the manner in which the reference proceeding is conducted
including the time and place of hearings, the order of presentation of evidence,
and all other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.
          12.8 The referee shall be required to determine all issues in
accordance with existing case law and the statutory laws of the State of
California. The rules of evidence applicable to proceedings at law in the State
of California will be applicable to the reference proceeding. The referee shall
be empowered to enter equitable as well as legal relief, enter equitable orders
that will be binding on the parties and rule on any motion which would be
authorized in a court proceeding, including without limitation motions for
summary judgment or summary adjudication. The referee shall issue a decision at
the close of the reference proceeding which disposes of all claims of the
parties that are the subject of the reference. Pursuant to CCP § 644, such
decision shall be entered by the Court as a judgment or an order in the same
manner as if the action had been tried by the Court and any such decision will
be final, binding and conclusive. The parties reserve the right to appeal from
the final judgment or order or from any appealable decision or order entered by
the referee. The parties reserve the right to findings of fact, conclusions of
laws, a written statement of decision, and the right to move for a new trial or
a different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.
          12.9 If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or Justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time

4.



--------------------------------------------------------------------------------



 




to time. The limitations with respect to discovery set forth above shall apply
to any such arbitration proceeding.
          12.10 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES
AND CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE
AND NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS
REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR
AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.
     IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as
of this 28th day of February, 2007.

                  SAFEGUARD DELAWARE, INC.
 
           
 
  By:   /s/ Steven J. Feder    
 
           
 
  Title:   Vice President    
 
                SAFEGUARD SCIENTIFICS (DELAWARE), INC.
 
           
 
  By:   /s/ Steven J. Feder    
 
           
 
  Title:   Vice President    
 
                Safeguard Delaware, Inc. and Safeguard
Scientifics (Delaware), Inc.
Attn: CFO
800 The Safeguard Building
435 Devon Park Drive
Wayne, PA 19087

5.